t c memo united_states tax_court estate of robert g kluener deceased donald e hathaway co- executor and charlotte j kluener petitioners v commissioner of internal revenue respondent docket no filed date david e hathaway for petitioners jeffrey l bassin for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 on robert g kluener' sec_1 and charlotte j robert g kluener died prior to the issuance of the notice continued kluener's federal income taxes robert g kluener and charlotte j kluener are sometimes hereinafter referred to as the klueners robert g kluener is referred to individually as mr kluener and charlotte j kluener is referred to individually as ms kluener unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioners are liable for income_tax on the gain realized from the sales of certain horses that mr kluener transferred2 to his wholly owned corporation prior to the sales and the accuracy-related_penalty provided by sec_6662 for a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case mr kluener died on date at the time the petition in the instant case was filed the executors of mr kluener's estate were donald e hathaway mr hathaway who continued of deficiency respondent accordingly determined the deficiency and penalty in issue against his estate the use of the words transfer receive receipt pay and similar terms to describe the form of the transaction in issue does not indicate that we accept that the substance of that transaction accords with its form resided in florida vincent h beckman who resided in ohio and john w kreutzcamp who resided in indiana mr hathaway served as mr kluener's financial and tax adviser prior to mr kluener's death at the time the petition in the instant case was filed ms kluener resided in cincinnati ohio during relevant times each of the klueners maintained an account agency account with the fifth third bank fifth third or bank in which the bank held securities as the account holder's agent as of date the market_value of the securities held in mr kluener's agency account was dollar_figure as of date the market_value of the securities held in ms kluener's agency account was dollar_figure as of date mr and ms kluener each held securities in separate street accounts with legg mason wood walker inc legg mason that were valued at dollar_figure and dollar_figure respectively additionally during mr kluener owned interests in certain highly leveraged real_estate ventures to which he had advanced dollar_figure mr kluener had borrowed those funds from fifth third in the form of personal unsecured loans the interest that mr kluener collected from the ventures with respect to his loans to them afforded him a source of funds from which to pay the interest on his personal debts to fifth third due to changes in the tax law by the tax_reform_act_of_1986 and saturation of the real_estate market real_estate values fell and the properties held by the ventures in which mr kluener held an interest could not be sold during through the ability of the ventures to pay interest to mr kluener deteriorated and during the ventures were not generating sufficient cash-flow to afford him an adequate source of funds to pay the interest on his debt to fifth third the real_estate held by the ventures could not be sold for an amount sufficient to retire their debts to mr kluener and mr kluener's loans to the ventures were considered worthless during mr kluener owned stock in aluchem an aluminum-grinding company also during all times prior to mr kluener's death relevant to the instant case mr kluener was the sole shareholder and chief_executive_officer of american power equipment co inc apeco during and mr kluener was also a director of apeco mr kluener had previously been the principal executive of the campbell hausfeld co campbell hausfeld a successful manufacturer of paint-spraying equipment in which ms kluener's family held an interest and which had been sold around although apeco had originally produced chain saws upon the expiration of the covenant_not_to_compete that he had signed when campbell hausfeld was sold mr kluener made apeco into a manufacturer of paint-spraying equipment which was its business when the events in issue in the instant case occurred apeco's business activities were conducted at a site in harrison ohio that had been acquired from campbell hausfeld apeco had a history of losses on its federal_income_tax return for its fiscal_year ending date it reported that a net_operating_loss nol of dollar_figure was available for carryover to its fiscal_year ending date and that nol was carried over during relevant times apeco received loans from mr kluener and fifth third to finance its operations as of date apeco owed mr kluener dollar_figure on or about april and date he made loans of dollar_figure apiece to apeco using funds from his agency account to fund all or a portion of each loan as of date apeco owed fifth third dollar_figure and on or about date apeco obtained a final loan of dollar_figure from the bank bringing its indebtedness to fifth third to dollar_figure mr kluener guaranteed fifth third's loans to apeco during apeco's personnel were developing a variety of new or improved products including more durable sprayer parts a high-volume low-pressure spray gun and a do-it-yourself paint sprayer mr kluener dictated the products that apeco's personnel were to develop during mid-1989 a project to develop a new type of paint sprayer was just beginning and did not yet have a name the concept on which the sprayer was based called for a new method of powering the sprayer mechanism and involved a different design than had been used previously at a date meeting of apeco's board the concept of a turbo airless sprayer was discussed but such a product was not mentioned in the minutes of subsequent board meetings on date and date eventually the sprayer developed from the concept came to be known as the planatronic during mid-1989 apeco's personnel had not allocated a specific amount of money to the development of the planatronic apeco experienced continuing difficulties in developing the planatronic into a reliable product that were not solved as late as date mr kluener owned thoroughbred horses and he had at one time owned as many a sec_120 to such horses his horse-related activities were conducted through a sole_proprietorship known as robert g kluener enterprises which maintained an office in cincinnati mr kluener's assistant worked in that office and was responsible for a variety of administrative tasks relating to his personal and business activities including the paperwork and check-writing connected with the horse-related activities as a result of the collapse of the real_estate ventures his obligations to fifth third and the need to fund apeco mr kluener could no longer afford the losses generated by the horse- related activities which for the first months of amounted to approximately dollar_figure moreover due to declining health mr kluener did not enjoy those activities as much as he formerly had enjoyed them and he began to lose interest in them accordingly mr kluener decided to sell his horses his tax advisers recommended that the horses be transferred to apeco and sold in its name so as to use apeco's nol's to shelter any gain realized on their sale had mr kluener sold the horses directly a certain portion of any gain realized would have been taxed as ordinary_income pursuant to sec_1245 and the balance would have been taxed as capital_gain consequently the amount netted from the sale would have been substantially reduced by taxes on or about date mr kluener transferred to apeco title to his entire collection of horses with an estimated fair_market_value of dollar_figure a separate division apeco equine was created to handle the horse-related activities only mr kluener his assistant and his tax advisers knew of the transfer when it occurred the other directors and officers of apeco including its president marvin stock mr stock were not informed of the transfer and mr kluener and his advisers made every effort to ensure that those others did not learn of it mr stock also was unaware of the existence of apeco equine the transfer was not reflected in apeco's monthly financial statements for its year ending date after the horses were transferred mr kluener's assistant continued to perform the same functions with respect to the horses as she had prior thereto and the functions were performed at mr kluener's office in cincinnati rather than at apeco's office in harrison although mr kluener's assistant was nominally an employee of apeco both before and after the transfer mr kluener personally had reimbursed apeco for the cost of her compensation and continued to do so after the transfer horses of the quality of those transferred by mr kluener are generally sold at open auction at which the animals offered for sale are displayed and bid upon it is very unusual for sales to be effected privately auctions occur at certain times of the year including the fall to be sold at auction a horse must be registered by a cutoff date so that it may be placed on the auction list between august and date of the horses transferred were sold at auction realizing net_proceeds after deduction of expenses in the amount of dollar_figure resulting in gain realized in the amount of dollar_figure of the remaining horses two were sold for nominal amounts during early one died and one was given away because it was infertile the sales proceeds were paid to apeco equine beginning in date the bulk of the proceeds was paid in two checks each in the amount of dollar_figure that were received on date and date respectively with the remainder being paid over several following months the proceeds initially were deposited in a checking account in the name of apeco equine that was maintained at fifth third only mr kluener and his assistant had signature_authority with respect to that account the sales proceeds were thereafter deposited in a brokerage account with legg mason in the name of apeco equine and were invested in stocks and bonds only mr kluener could authorize transactions such as sales and purchases with respect to that account apeco's other directors and officers including its president were not informed that the horses were sold in apeco's name or of the funds held in accounts in apeco equine's name and mr kluener and his advisers made every effort to ensure that those others did not know of the manner in which the sales were effected or of the accounts the sales were not recorded in apeco's monthly financial statements for its year ending date the account in which the securities were held was maintained with legg mason rather than fifth third to keep apeco's personnel from learning of it at a date meeting of apeco's board mr kluener stated that between dollar_figure and dollar_figure would be required to bring apeco's new product lines to market but that there did not appear to be any source of such an amount of capital available to the company suggestions as to potential sources of capital were solicited from the board mr kluener purposely did not reveal to the board the existence of the funds held in apeco equine's name during the time when the proceeds of the horse sales were held in its name none of those proceeds were paid_by apeco equine to apeco mr kluener made loans to apeco instead of using the funds held in the name of apeco equine in order to inter alia keep the existence of those funds a secret from apeco personnel mr kluener made loans to apeco during the time the sales proceeds were held in the name of apeco equine as follows approximate date amount date date dollar_figure big_number the foregoing loans were funded in whole or part by distributions from mr kluener's agency account during date apeco collected approximately dollar_figure with respect to a disputed account receivable on or about date apeco made a distribution to mr kluener in the amount of dollar_figure that repaid the dollar_figure in loans that he had made on or about june and date and paid interest to him in the amount of dollar_figure the payment was deposited in mr kluener's agency account on or about date mr kluener's personal debts to fifth third became due fifth third refused to renew its loans to mr kluener that totaled dollar_figure and its loans to apeco that totaled dollar_figure because mr kluener had submitted to it a financial statement showing that his liabilities exceeded his assets by dollar_figure as of date the loans were renegotiated shortly thereafter as part of the renegotiation apeco reduced its debt to fifth third from dollar_figure to dollar_figure by making principal payments of dollar_figure and dollar_figure on or about apr and date respectively mr kluener was required to make a principal payment of dollar_figure to fifth third and his remaining debt of dollar_figure was consolidated into one note that required monthly interest payments at the prime rate and principal payments of dollar_figure on each of date and date with the balance due on date apeco's debt was consolidated into one dollar_figure note requiring monthly interest payments at the prime rate and was due on date mr kluener guaranteed apeco's note mr kluener pledged the assets in his agency account to secure the renegotiated notes and the pledge agreement provided that mr kluener could not withdraw more than dollar_figure of principal per year from the account without the bank's permission except that withdrawals for the purpose of paying the bank interest or principal on his or apeco's notes were not restricted prior to the execution of the pledge agreement there were no restrictions on mr kluener's ability to use the assets in the agency account additionally mr kluener pledged his apeco stock and certain interests connected with his real_estate investments to secure the notes pursuant to the pledge agreement the net distributions that he received with respect to his apeco stock were also to be applied to pay his obligations to fifth third effective date mr kluener as sole shareholder of apeco reduced the number of directors of apeco to one and dismissed all of the directors except himself as sole director mr kluener declared effective date a distribution to himself of dollar_figure to be paid_by date representing the remaining amount of the proceeds of the horse sales and the earnings thereon held in the legg mason account in the name of apeco equine the balance of the legg mason account was distributed to mr kluener during date apeco's president was unaware of the distribution when it occurred the timing of the distribution was set with the assistance of mr kluener's tax advisers for its year ending date apeco had no current or accumulated_earnings_and_profits and the distribution was treated as a nontaxable return_of_capital the transaction involving the horses was reflected in apeco's financial records for the first time when its audited financial statement for the year ending date was prepared apeco's audited financial statement for its year ending date describes the transaction involving the horses as follows in date the company's shareholder contributed equine property to the company with the intent of selling the property and utilizing the company's tax loss carryforwards to shelter the gain on the sale the contribution_to_capital of this nonmonetary asset was valued at the net_proceeds from the sale of the property which took place within two months of the contribution such value was dollar_figure in date the company declared a distribution of dollar_figure which was paid in date this distribution was recorded as a reduction of additional paid in capital the distribution was intended to return the capital_contribution plus earnings on the invested funds to the shareholder the shareholder then loaned dollar_figure to the company the transaction also reduced the tax loss carryforward for tax purposes by dollar_figure apeco's audited financial statement for its year ending date also stated that apeco might not be able to continue as a going concern in view of its losses and apeco's balance_sheet as of that date reflected negative shareholder's equity of dollar_figure the dollar_figure that mr kluener received as a distribution from apeco was used as follows on date he repaid a dollar_figure loan from ms kluener also on or about both that date and date he made loans of dollar_figure and dollar_figure respectively to apeco on or about both september and date he made payments of dollar_figure to fifth third to reduce his personal indebtedness the horse sales were reported on apeco's federal_income_tax return for its taxable_year ending date and no tax was paid with respect to the sales because the gain realized was offset against apeco's nol's the klueners did not report the sales on their federal_income_tax return for during mr kluener made loans to apeco as follows approximate date amount jan dollar_figure mar big_number mar big_number may big_number july big_number sept big_number all or a portion of the funds for the loans made on or about march july and date were funded by distributions from mr kluener's agency account during mid-1991 mr kluener's and apeco's notes to fifth third were renegotiated as part of that renegotiation the pledges of assets made during were canceled and a new arrangement was substituted the klueners signed a new promissory note to fifth third that was dated date in the principal_amount of dollar_figure and that bore interest at the prime rate the note provided that its principal_amount would be due in full days after the death of the last of them to die by letter dated date and addressed to fifth third the klueners agreed inter alia to maintain substantially_all of their investment_assets in the agency accounts in each of their names to not substantially increase their expenditures to maintain their standard of living and to invest no more than an additional dollar_figure million in apeco prior to this time ms kluener's assets were not subject_to the claims of fifth third arising from its loans to mr kluener and apeco between mr kluener's death on date and date his estate made additional advances to apeco totaling dollar_figure apeco eventually was sold for dollar_figure opinion the issue to be decided in the instant case is whether apeco was the actual seller of the horses as petitioners contend or mr kluener was the seller as respondent contends if we decide that apeco is the true seller it would be charged with the gain realized on the sale of the horses and no tax would be due because apeco's substantial nol carryforwards would offset that gain moreover because apeco had no current or accumulated_earnings_and_profits at the time the sales proceeds and the earnings accumulated on them were distributed to mr kluener the distribution would be treated as a nontaxable return_of_capital and not as a taxable dividend if we decide that mr kluener is the true seller he would be charged with the gain on the sale of the horses and an additional_amount of income_tax would be due from petitioners petitioners contend that on or about date mr kluener transferred title to the horses to apeco in a transaction intended to meet the requirements of sec_351 mr kluener did not negotiate or contract to sell the horses prior to the transfer but subsequent to the transfer the horses were sold at auction or otherwise_disposed_of the sales proceeds were paid to apeco which reported the sales for tax purposes petitioners acknowledge that the form of the transaction was designed to use apeco's nol's to shelter the gain realized on the sale of the horses but argue that the transfer was for a legitimate business_purpose according to petitioners the purpose for the transfer of the horses was to provide apeco with a source of funds for the development of the planatronic and the horses were the only asset mr kluener could contribute to apeco without diminishing his interest-paying capability to fifth third they argue that the sales proceeds were not used by apeco because other sources of funds were available to it petitioners further contend that there was no intention to withdraw the sales proceeds from apeco when the horses were contributed and the distribution of the sales proceeds was precipitated by events that were unforeseen at the time of the transfer respondent's position is that although the transaction was cast as a sale of the horses by apeco the substance of the transaction was that mr kluener sold the horses using apeco as a conduit and that the gain realized on the sale therefore must be charged to him respondent contends that mr kluener had decided to sell the horses for personal reasons prior to transferring them to apeco and that the sole purpose for transferring the horses to apeco was to use its nol's to avoid tax on the gain realized on the sale respondent maintains that mr kluener kept control of the horses and the sales proceeds while they were nominally held by apeco concealing from the other officers and directors of apeco the fact that the transaction involving the horses was conducted in the name of apeco as well as the e xistence of the accounts in which the sales proceeds were held respondent notes that the sales proceeds were never used to fund apeco's operations which instead were financed by loans from mr kluener using funds from his bank accounts respondent also points to the distribution to mr kluener of all of the sales proceeds and earnings held in the name of apeco several months after the sales which was effected after he dismissed all other directors of apeco respondent relies upon a line of cases holding that in certain circumstances a transfer of property followed by the sale of the property by the transferee will be treated for tax purposes as a sale by the transferor with the result that the gain realized on the sale will be charged to the transferor 714_f2d_977 9th cir affg tcmemo_1982_209 56_tc_600 44_tc_92 affd per curiam 354_f2d_974 1st cir rollins v commissioner tcmemo_1993_643 the holdings of these cases are derived from the reasoning of 324_us_331 in which the supreme court stated the incidence of taxation depends upon the substance of a transaction the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed for tax purposes into a sale by another by using the latter as a conduit through which to pass title to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress fn ref omitted petitioners contend that the foregoing cases do not govern the instant case relying principally upon two cases holding that the form of a transaction involving a transfer of property will be respected where a legitimate business_purpose for the transfer is shown smalley v commissioner tcmemo_1973_85 688_fsupp_1129 n d tex affd on another issue 865_f2d_644 5th cir as we have noted the distinction between the two lines of cases is often shadowy particularly in the context of a purported transfer between a closely_held_corporation and one or more of its shareholders hallowell v commissioner supra pincite however it is for us to decide upon consideration of all the circumstances the factual category in which a particular transaction belongs id we must resolve the question of who in substance and not simply in form made the sale id for convenience we recapitulate the facts which are straightforward mr kluener was the sole shareholder of apeco its chief_executive_officer and a director having decided to sell his horses on or about date mr kluener transferred title to the horses to apeco and a separate division of apeco called apeco equine was created to handle the horse- related activities most of the horses were sold at auction between august and date the net_proceeds derived from the sales during were dollar_figure and the amount of gain although petitioners do not rely on 338_us_451 we note that in that case the supreme court gave effect to the form of a transaction involving a transfer and sale of property where the substance of the transaction accorded with that form the horses transferred were disposed of as follows thirty-seven were sold at auction during two were sold for nominal amounts during one died and one was given away because it was infertile realized was dollar_figure the gain was reported on apeco's return for the taxable_year ending date but after application of its nol's no taxable_income or tax resulted from the sales the sales proceeds were initially deposited in a checking account with fifth third and were later transferred to a brokerage account with legg mason only mr kluener and his assistant had signature_authority for the checking account and only mr kluener could authorize transactions on the account with legg mason mr kluener made every effort to keep secret from apeco's other directors6 and officers the transfer of the horses to apeco the sale of the horses in its name the receipt of the sales proceeds by apeco equine and the existence of the accounts containing those proceeds during the time when the sales proceeds were held in the name of apeco equine mr kluener continued to lend money to apeco to fund its operations so as to preserve the secret none of the sales proceeds were paid to apeco by apeco equine having dismissed the other directors of apeco mr kluener as sole director of apeco declared a distribution to himself of dollar_figure representing the balance of the account with legg mason in apeco equine's name that was effective as of date and was to be paid_by july respondent contends that apeco's board did not vote on whether to accept the transfer of the horses or to sell or retain them petitioners respond by claiming that there is no evidence in the record showing whether or not the board voted on those matters we note that petitioners bear the burden_of_proof and the absence of evidence on this score can hardly be considered to operate in their favor 56_tc_600 because apeco had no accumulated_earnings_and_profits the distribution was treated as a nontaxable return_of_capital petitioners urge a number of points in an effort to distinguish the instant case from the cases relied on by respondent we have considered each of petitioners' contentions and discuss certain of them below petitioners' first contention is that no negotiations for the sale of the horses were undertaken prior to their transfer to apeco we however are not persuaded that the absence of prearrangement dictates the result in the instant case although prearrangement of the sale of transferred property is cogent evidence that the transferee passing title is a conduit and is not in substance the seller of property palmer v commissioner t c pincite abbott v commissioner tcmemo_1964_65 affd per curiam 342_f2d_997 5th cir where property is readily marketable and prior arrangements are therefore superfluous the absence of prearrangement is not decisive hallowell v commissioner supra pincite in the instant case the horses that were sold at auction during were readily marketable moreover it is customary for horses of the quality of those transferred by mr kluener to be sold at open auction and very unusual for a sale to be made privately consequently we conclude that the absence of prearrangement is not decisive of the issue at hand id inasmuch as it is the gain realized from the sale of horses at auction during that has given rise to the present controversy we need not consider whether the four remaining horses that were not disposed of in that manner were readily marketable petitioners further rely on the fact that title to the horses was transferred to apeco prior to their sale and that apeco was not a shell corporation used merely for tax_avoidance we have considered those facts however in reaching our decision we do not conclude that any particular aspect of the transactions in issue is fictitious or a sham rather we view the transactions as a whole and when the transactions are so considered the transactions amount in substance to a sale of the horses by mr kluener id pincite as the supreme court noted in commissioner v court holding co u s pincite the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transaction must be viewed as a whole moreover a corporation need not be a shell in order to be treated as a conduit 15_tc_544 affd per curiam 193_f2d_178 9th cir gaw v commissioner tcmemo_1995_531 accordingly the circumstances to which petitioners point are not conclusive additionally petitioners noting that we have in the past considered whether a nontax business_purpose exists for the transfer of property for purposes of identifying the actual seller of the property contend that the transfer to apeco was supported by a business_purpose namely providing apeco with a source of funds to develop the planatronic petitioners also contend that having decided to put additional capital into apeco mr kluener was not obligated to use the method of doing so that would incur the most tax and that it was appropriate to use apeco's nol's to shelter the gain realized on the sales of the horses so that the full amount of the sales proceeds would be available for apeco's purposes we have considered petitioners' arguments however after considering all of the circumstances of the instant case we conclude that petitioners have not established that there was a legitimate business_purpose in addition to the admitted tax_avoidance purpose for the transfer of the horses to apeco at the time that the horses were transferred the development of the planatronic was just beginning and the project did not yet have a name although the concept of a turbo airless sprayer was described at a meeting of apeco's board on date there is no mention of such a product in the minutes of subsequent board meetings on date and date during mid- apeco's personnel had not allocated a specific amount of money to the development of the planatronic furthermore apeco had received a dollar_figure loan from fifth third at approximately the same time as the transfer occurred moreover it was mr kluener's practice at all relevant times to finance apeco's operations with loans rather than capital contributions mr hathaway mr kluener's adviser testified that mr kluener preferred to finance apeco in that manner even after the sales proceeds were received they were not used for any purpose of apeco during the time when they were held in the name of apeco equine petitioners attempt to explain this by claiming that their use was unnecessary because apeco was breaking even with respect to its cash-flow for the year ending date petitioners' explanation however does not account for the fact that during that year apeco received a loan of dollar_figure from fifth third and mr kluener advanced substantial amounts to apeco to finance its operations using funds from his agency account moreover apeco's financial condition during that year was tenuous its audited financial statement for its year ending date stated that apeco might not be able to continue as a going concern in view of its losses and apeco's balance_sheet as of that date reflected negative shareholder's equity of dollar_figure additionally the secrecy surrounding apeco's involvement in the sale of the horses casts doubt upon whether the horses were transferred to apeco for a legitimate business_purpose the titling of the horses in the name of apeco their sale in its name and the receipt and possession of the sales proceeds were not reflected in apeco's financial records until apeco's audited financial statements for its year ending date were prepared which occurred after the proceeds had been distributed to mr kluener mr stock apeco's president was unaware of apeco equine's existence and mr kluener made every effort to ensure that apeco's other personnel did not learn of apeco's involvement in the sale of the horses or of the funds held in apeco equine's name we note that at a date board meeting mr kluener estimated that between dollar_figure and dollar_figure would be required to bring apeco's new product lines to market he also stated that there did not appear to be any place the corporation could obtain such a quantity of capital and he solicited suggestions for sources of capital from the board mr kluener made the foregoing statements even though he was aware that the proceeds of the horse sales were being paid to apeco equine mr hathaway admitted at trial that in making those statements mr kluener was engaging in a charade although petitioners claim that mr kluener did so in order to maintain the fiscal discipline of apeco's personnel mr kluener's misrepresentation to the board indicates to us that the proceeds of the horse sales were not intended for use by apeco petitioners contend that mr kluener intended the secrecy to keep apeco's personnel focused on the development of the planatronic because they would have attempted to use the money for other projects had they known of it mr kluener however was an experienced businessman the sole shareholder of apeco its chief_executive_officer and a director according to mr stock mr kluener attended meetings of apeco personnel and designated the products to be developed moreover apeco's personnel were working on a variety of projects with mr kluener's apparent approval during the time that the planatronic was being developed and the minutes of meetings of apeco's board during and do not indicate that the corporation's resources were focused on promoting only one product we are not persuaded that even with his health problems mr kluener did not have control_over how apeco's resources were to be used without resorting to deception we note that mr kluener did not appear concerned that he could not control the dollar_figure that fifth third loaned to apeco at approximately the time of the transfer of the horses into the name of apeco furthermore mr kluener appears generally to have dealt with concerns about control by funding apeco with periodic loans rather than by hiding funds the complete control exercised by mr kluener over the horses and the accounts containing the sales proceeds also indicates to us that the proceeds of the horse sales were not intended for use by apeco apeco equine's affairs were handled at mr kluener's business office by himself and his assistant and the financial and administrative affairs relating to the horses were conducted in the same manner as they had been when the horses were titled in mr kluener's name while his assistant was nominally an apeco employee mr kluener continued to reimburse apeco for the cost of her compensation after the transfer indicating that all of her services were performed for his rather than apeco's benefit only mr kluener and his assistant had signature_authority with respect to the checking account in apeco equine's name and only mr kluener could authorize transactions with respect to the legg mason account in its name moreover despite apeco's evident need for the sales proceeds they were distributed to mr kluener8 within several months of the sales of the horses in issue petitioners acknowledge that the timing of the distribution was influenced by tax considerations noting that for its taxable_year ending date apeco had no current or accumulated_earnings_and_profits while it was expected that apeco would have earnings_and_profits during the following year which would have rendered a distribution to mr kluener taxable at least in part we have previously considered distributions made for the benefit of the transferors of property as having overriding significance regardless of any claimed business_purpose in deciding whether to charge taxpayers with the gain realized on the sale of the property hallowell v commissioner t c at the fact of the distribution of the funds held in the name of apeco equine and the identity of the distributee afford a further basis for distinguishing the instant case from those relied on by petitioners in 688_fsupp_1129 n d tex affd on another issue 865_f2d_644 5th cir the property transferred was retained by the corporation for its own business purposes and was not sold or distributed in smalley v commissioner tcmemo_1973_85 certain property transferred was sold but the sales proceeds were in response to pressure from outside creditors used to reduce the corporation's debt to third-party lenders in the instant case however even though apeco owed a substantial amount to fifth third the funds held in the name of apeco equine were not used to reduce apeco's debt to the bank we note that in hallowell v commissioner t c pincite n we found the distribution for the benefit of the taxpayer of overriding significance even where the taxpayer attempted to show a corporate purpose for the distribution viz repayment of a debt of the corporation to the taxpayer in the instant case the distribution to mr kluener was not made in the form of a loan repayment and petitioners do not attempt to argue that the continued n we also note that in hallowell v commissioner supra pincite we found it highly significant that the amount of distributions to the taxpayers from their controlled_corporation during a year roughly corresponded to the gains realized on the sale during that year of stock transferred to the corporation the instant case involves the distribution within a year of the transfer and sale of the horses of an amount not merely roughly corresponding to the gain realized on the sale of the horses but exactly equal to the full amount of the sales proceeds and the earnings thereon held in the name of apeco equine furthermore the audited financial statement of apeco for the year ending date notes that the distribution was made for the purpose of returning mr kluener's earlier contributiondollar_figure consequently we feel that the grounds for attaching significance to the subsequent distribution and for holding apeco a mere conduit are at least as compelling in the instant case as in hallowell moreover in distributing the funds held in apeco equine's name mr kluener continued his policy of keeping their existence continued distribution served a corporate purpose of apeco apeco's audited financial statement for its year ending june states in date the company declared a distribution of dollar_figure which was paid in date this distribution was recorded as a reduction of additional paid in capital the distribution was intended to return the capital_contribution plus earnings on the invested funds to the shareholder the shareholder then loaned dollar_figure to the company secret from apeco's other personnel dismissing all of apeco's directors besides himself before authorizing the distribution petitioners have suggested no reason for the dismissal of apeco's other directors and it seems that mr kluener felt it necessary to do this in order to preserve his charade as to the availability of funds to apeco that mr kluener did not reveal to apeco's personnel the existence of the funds held in apeco equine's name even when the funds were not to be used for any apeco project and the purported reason for secrecy had passed indicates that apeco's possession of the funds was kept secret because the funds in reality were mr kluener's petitioners attempt to blunt the significance of the distribution of the sales proceeds to mr kluener by contending that at the time when title to the horses was transferred to apeco there was no intention to distribute the proceeds of their sale to mr kluener and that the subsequent distribution of the proceeds was prompted by circumstances unforeseen at the time that the transfer occurred namely the refusal in date of fifth third to renew apeco's loans and the need to make principal payments with respect to mr kluener's personal debts to the bank we however are not persuaded that the distribution of the sales proceeds should be treated as unrelated to the other steps of the transaction in issue or that those steps were old_and_cold at the time the distribution was made the circumstances noted above strongly suggest to us that the distribution of the funds held in apeco equine's name was preconceived hallowell v commissioner supra pincite we also are not inclined to credit petitioners' assertion that fifth third's refusal to renew apeco's loans during date was unexpected apeco was sustaining losses and was having difficulty developing the planatronic prior to that time mr kluener guaranteed its debt but his financial condition was poor during and due principally to the collapse of his real_estate ventures which was one of the reasons that the decision was made to sell the horses mr kluener's need to make payments on his debts to fifth third does not even explain why all funds held in apeco equine's name were distributed because pursuant to the renegotiation of his loans from fifth third he was obligated to reduce the principal_amount of his debt by at most dollar_figure and he reduced it by only dollar_figure million before it was again renegotiated in fact mr kluener lent dollar_figure of the amount distributed back to apeco furthermore it is difficult to justify mr kluener's use of the funds that had been held in apeco equine's name to pay down his loans to fifth third as part of the renegotiation of the loans fifth third restricted mr kluener's ability to withdraw funds from his agency account for purposes other than the payment of his or apeco's obligations to it moreover the net distributions that he received with respect to his apeco stock were also to be applied to pay his obligations to fifth third the funds held in apeco equine's name were not so restricted we are hard pressed to understand the business reason for_the_use_of those funds to reduce mr kluener's indebtedness instead of funds that generally could be used only for the purpose of loan repayment moreover mr kluener subsequently used funds from his agency account to finance apecodollar_figure that mr kluener would use funds ostensibly earmarked for financing apeco's operations to pay down his own indebtedness and then finance apeco using funds that were to be used to pay down that indebtedness indicates to us that as respondent puts it he viewed the accounts in which those funds were held as merely different sections of his personal wallet petitioners have also presented varying reasons for the distribution of the sales proceeds mr hathaway on whose testimony petitioners rely to establish the reason for the distribution has previously offered another explanation for the distribution in an affidavit made in connection with the instant case mr hathaway states that the distribution was made to mr kluener in an effort to control the sales proceeds because of the attitude of management that sought to use them for other projects an attitude had not been foreseen or expected rather petitioners contend that the record does not show the source of the funds mr kluener used to make loans to apeco however because petitioners bear the burden_of_proof the absence of evidence on the matter can hardly operate in their favor hallowell v commissioner t c pincite moreover the records of mr kluener's accounts with fifth third are sufficiently detailed to show that the agency account was the source of at least a portion of the funds lent to apeco than because of fifth third's refusal to renew mr kluener's loansdollar_figure we note that at trial mr hathaway testified that every effort was made to conceal the existence of the funds from apeco's other personnel that mr kluener simply feared that the sales proceeds might be diverted to other uses and that the actions of the bank prompted the distribution furthermore in the petition petitioners alleged that the sales proceeds were distributed pursuant to an accord with fifth third but no evidence of such an accord was presented at trial the change in the reasons offered for the distribution lessens the weight we are inclined to give to petitioners' evidence on this point petitioners have not persuaded us that the distribution of the funds was not a step in a single transaction that began with the transfer of the horses into apeco's name in sum when we combine the distribution for mr kluener's benefit with the efforts made to keep secret from apeco's other personnel its role in the events in issue including a the transfer of the horses to apeco b their sale in its name c the receipt of the sales proceeds by apeco equine and d the distribution to mr kluener of the balance of the legg mason account in apeco equine's name control mr kluener maintained over both the horses and the sales proceeds while they were held in apeco's or apeco equine's name and mr kluener's preference for financing apeco by means of loans we mr hathaway's affidavit indicates that no effort was made to keep the existence of the sales proceeds secret from apeco's personnel while his testimony at trial is the opposite are compelled to the conclusion that in substance mr kluener sold the horses using apeco as a conduit for the passage of title and receipt of the proceeds consequently we hold that petitioners are liable for the tax payable on the gain realized from the sales having concluded that the transaction in issue is properly viewed as a sale by mr kluener using apeco as a conduit we need not address respondent's contention that the gain from the sale of the horses should be allocated pursuant to sec_482 to mr kluener in order to clearly reflect the income of both himself and apeco we note however that we have previously stated that if the conduit analysis of commissioner v court holding co u s pincite and its progeny applies to a transaction all prerequisites for application of sec_482 are likewise met 67_tc_1022 we next consider whether petitioners are liable for the penalty provided by sec_6662 for substantial_understatement_of_income_tax respondent determined that the penalty applied to the underpayment_of_tax resulting from the omission from mr and ms kluener's return of the capital_gain and sec_1245 recapture_income realized upon the sales of the horses that occurred during that year petitioners bear the burden of establishing error in respondent's determination rule a sec_6662 and b imposes an accuracy-related_penalty equal to percent of any portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an underpayment is defined as the excess of the tax imposed pursuant to the code over the amount of tax_shown_on_the_return plus amounts not shown but previously assessed less rebates sec_6664 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the taxpayer's return for the taxable_year or dollar_figure sec_6662 an understatement is defined as the excess of the amount of tax required to be shown on the return over the amount of tax which is shown on the return reduced by any rebate sec_6662 the amount of an understatement is reduced by the portion of the understatement attributable to the tax treatment of any item for which inter alia there is or was substantial_authority for the treatment sec_6662 the substantial_authority standard is objective and involves an analysis of the law and application of the law to relevant facts sec_1_6662-4 income_tax regs substantial_authority exists for the tax treatment of an item where considering all relevant authorities the weight of authorities supporting the tax treatment of an item is substantial in relation to the weight of authorities supporting contrary treatment 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs the weight accorded an authority depends on its relevance and persuasiveness as well as its type sec_1_6662-4 income_tax regs a case having some facts in common with the tax treatment of the item in issue is not particularly relevant if it is materially distinguishable on its facts or is otherwise inapplicable id in the instant case petitioners contend that substantial_authority exists for treating apeco rather than mr kluener as the seller of the horses petitioners contend that the transaction involving the horses complied with the express provisions of the relevant code sections and that there was a business_purpose for the transfer of the horses literal compliance with the provisions of the code however is not alone sufficient to sustain the form in which a transaction is cast where the form lacks a nontax business_purpose and simply disguises the true nature of the transaction commissioner v court holding co supra pincite 293_us_465 we have found above that petitioners have not shown that there was a nontax business_purpose for the transaction in issue the authorities relied on by petitioners smalley v commissioner tcmemo_1973_85 and 688_fsupp_1129 n d tex are substantially distinguishable on their facts accordingly we conclude that petitioners have failed to show that there was substantial_authority for the items giving rise to the understatement in issue and that the understatement is substantial consequently we sustain respondent's determination that petitioners are liable for the accuracy- related penalty_for_substantial_understatement_of_income_tax to reflect the foregoing and concessions decision will be entered for respondent
